       Case 4:20-cv-01060-SWW Document 23 Filed 03/16/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

CARLOS RAY FRAZIER                                                          PLAINTIFF
ADC #650936

vs.                           4:20CV01060-SWW-JJV

ADAMS; et al.                                                            DEFENDANTS



                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 16th day of March, 2021.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
